ORDER
The Disciplinary Review Board having on November 2, 1995, filed with the Court its decision concluding that WILLIAM O. PERKINS, JR. of JERSEY CITY, who was admitted to the bar of this State in 1970, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to communicate), RPC 5.3 (failure to supervise staff), RPC 8.1(b) (failure to cooperate with the ethics authorities) and RPC 8.4(c) (misrepresentation regarding status of case), and good cause appearing;
It is ORDERED that WILLIAM O. PERKINS, JR. is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.